                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


____________________________________________
                                            :
MOSHE ATTIAS and MARION COURT, LLC,         :               CIVIL ACTION
                                            :
                  Plaintiffs,               :
                                            :
            v.                              :               NO. 19-866
                                            :
532 BROOKLYN, LLC and ALAIN KODSI,          :
                                            :
                  Defendant.                :
____________________________________________:


                                            ORDER

       AND NOW, this 12th day of December, 2019, upon consideration of Plaintiffs’ Motion to

Amend the Complaint (Doc. No. 16) and Defendants’ Response (Doc. No. 18), it is hereby

ORDERED that the Motion is GRANTED and that, within ten (10) days from the date of this

Order, Plaintiffs shall file an Amended Complaint in the form attached to Plaintiffs’ Motion to

Amend as Exhibit A.



                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
